          Case 20-10016-tnw                       Doc         Filed 04/07/21 Entered 04/07/21 19:45:29                                  Desc Main
                                                               Document     Page 1 of 7
 Fill in this information to identify the case:

 Debtor 1                  Derek L. Hinkle
 Debtor 2                  Jessica D. Hinkle
 (Spouse, if filing)
 United States Bankruptcy Court for the:          Eastern         District of          Kentucky
                                                                                        (State)
 Case number                                   20-10016-TNW




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                      12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                 The Money Source Inc.                                           Court claim no. (if known):                      10-1

Last four digits of any number you use to                                                         Date of payment change:
identify the debtor's account:                                                  2187              Must be at least 21 days after date of       05/01/2021
                                                                                                  this notice



                                                                                                  New total payment:
                                                                                                  Principal, interest, and escrow, if any $1,696.41

Part 1:                Escrow Account Payment Adjustment

 1. Will there be a change in the debtor's escrow account payment?
    No
    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
              the basis for the change. If a statement is not attached, explain why:

                          Current escrow payment:       $565.85                                   New escrow payment:            $554.96

Part 2:                Mortgage Payment Adjustment

 2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's variable-
    rate account?
    No
    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
              attached, explain why:

                         Current interest rate:                                  %                New interest rate:                               %

                         Current principal and interest payment             $                     New principal and interest payment:      $

Part 3:                Other Payment Change

 3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                agreement. (Court approval may be required before the payment change can take effect.)
                         Reason for change:
                         Current mortgage payment:            $                                    New mortgage payment:         $




Official Form 410S1                                               Notice of Mortgage Payment Change                                                    Page 1
PmtChgForm1215
2225-N-2760
         Case 20-10016-tnw                       Doc       Filed 04/07/21 Entered 04/07/21 19:45:29                             Desc Main
                                                            Document     Page 2 of 7
Debtor 1                                           Derek L. Hinkle                             Case Number (if known)           20-10016-TNW
                          First Name              Middle Name           Last Name



Part 4:      Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and t elephone number.
Check the appropriate box.

                        I am the creditor.

                       I am the creditor's authorized agent.


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.


    
                                                                                    




     /s/ Matthew Tillma                                                                   Date      04/07/2021
       Signature


Print:             Matthew Tillma                                                          Title    Authorized Agent for The Money Source Inc.
                    First Name            Middle Name             Last Name


Company            Bonial & Associates, P.C.


Address            14841 Dallas Parkway, Suite 425
                   Number                Street

                   Dallas, Texas 75254
                   City                  State                   Zip Code


Contact phone              (972) 643-6600                           Email     POCInquiries@BonialPC.com




Official Form 410S1                                             Notice of Mortgage Payment Change                                                Page 2
PmtChgForm1215
2225-N-2760
 Case 20-10016-tnw            Doc       Filed 04/07/21 Entered 04/07/21 19:45:29                     Desc Main
                                         Document     Page 3 of 7


            CERTIFICATE OF SERVICE OF NOTICE OF MORTGAGE PAYMENT CHANGE


I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before April 7, 2021 via electronic notice unless otherwise stated.

Debtor             Via U.S. Mail
Derek L. Hinkle
1862 Greenbriar Rd
Louisa, KY 41230-9385

Debtor             Via U.S. Mail
Jessica D. Hinkle
1862 Greenbriar Rd
Louisa, KY 41230-9385

Debtors' Attorney
Franklen K Belhasen, II
P O Box 1719
Paintsville, KY 41240

Chapter 13 Trustee
Beverly M. Burden
PO Box 2204
Lexington, KY 40588

                                                      Respectfully Submitted,
                                                      /s/ Matthew Tillma




PAYMENT CHANGE NOTICE - CERTIFICATE OF SERVICE                                                           2225-N-2760
                                                                                                     PmtChgCOS_0001
Case 20-10016-tnw   Doc   Filed 04/07/21 Entered 04/07/21 19:45:29   Desc Main
                           Document     Page 4 of 7
Case 20-10016-tnw   Doc   Filed 04/07/21 Entered 04/07/21 19:45:29   Desc Main
                           Document     Page 5 of 7
Case 20-10016-tnw   Doc   Filed 04/07/21 Entered 04/07/21 19:45:29   Desc Main
                           Document     Page 6 of 7
Case 20-10016-tnw   Doc   Filed 04/07/21 Entered 04/07/21 19:45:29   Desc Main
                           Document     Page 7 of 7
